Lundberg Stratton, J.,
concurring.
{¶ 23} I concur in the decision reached in this case because of our precedent established in Baugh v. United Tel. Co. (1978), 54 Ohio St.2d 419, 8 O.O.3d 427, 377 N.E.2d 766. Baugh was decided in 1978 and established a definition in a labor dispute of the phrase “due to.” Id. at 422, 8 O.O.3d 427, 377 N.E.2d 766. The conclusion in Baugh was that an employer could create eligibility for unemployment compensation by permanently ending the striking workers’ ability to return. Id. at syllabus.
{¶ 24} The M. Conley Company argues that such a position unfairly alters the status quo and eventually removes the financial penalties of a strike, creating an unequal playing field by subsidizing strikers with unemployment compensation at the employer’s cost. Such an argument certainly has merit. However, Baugh, which we follow today, established the legal interpretation for R.C. 4141.29(D)(17)(a) in 1978. The legislature is free to amend or clarify this statute *258at any time if the legislature disagrees with our interpretation, yet it has not done so. Any change sought by employers should be directed to the legislature, not this court. Therefore, while acknowledging the merits of the employer’s position, I do not believe that it is this court’s role to dictate unemployment policy. Therefore, I concur in the majority’s opinion.
Craig T. Conley, for appellant.
Jim Petro, Attorney General, Douglas R. Cole, State Solicitor, Stephen P. Carney, Senior Deputy Solicitor, and Laurel Blum Mazorow, Assistant Attorney General, for appellee Ohio Department of Job and Family Services.
Ulmer & Berne, L.L.P., and Barton A. Bixenstine; Squire, Sanders & Dempsey, L.L.P., William A. Nolan, and Jonathan E. Sullivan, urging reversal for amicus curiae, Ohio Management Lawyers’ Association.
O’Donnell, J., concurs in the foregoing opinion.